The opinion of the court was delivered by
Mr. Chibe Justice Simpson.
This case was heard by his honor, Judge Hudson, upon the report of the master, to whom it had been previously referred, “to take the testimony and state the various matters of accounts involved, with instructions to report the same, together with his conclusions of fact.” His honor concurred in the findings of fact by the master, with some slight modification, and decreed to the plaintiff the sum of one hundred and sixty-eight 75-100 dollars and costs. From this decree this appeal has been taken.
The defendants were agents of the plaintiff in the sale of certain fertilizers under a written agreement or contract which is set out in the “Case.” Under this agency the defendants sold a quantity of the fertilizers mentioned and took notes as directed ; a portion of these they failed to collect, resulting -in loss to.the plaintiff. For this loss the action below was-brought, the plaintiff alleging that the failure to collect by the defendants was occasioned by their gross negligence; and this alleged negligence was the gist of the action. His honor, the Circuit Judge, found the. fact of the negligence, and upon this finding based his decree.
Now, the case below being a case at law, we cannot go behind the findings of fact as found by the Circuit Judge. On the contrary, we must assume them to be correct. Such being the status of the case before us, it follows that the only question for our consideration is the question of law involved, to wit, whether an agent can be held responsible to his principal for loss resulting from negligence or bad faith.in the conduct of the agency. Upon this question there cannot be two opinions. It therefore needs no discussion or citation of authority.
The Circuit Judge having found the question of negligence and bad faith against the defendants as a matter of fact, and having based his decree upon this finding, the question raised in appellants’ exceptions, that the business was conducted in the manner usual among fertilizer dealers in the city of Greenville, *216and that respondent was informed thereof, and did not object, cannot be considered by us. These were facts which, if true, were involved in the general question of negligence, and we are bound to assume that the Circuit Judge fully considered them in his final judgment.
As to the exception “that his honor erred in deciding in substance that the appellants are guarantors to the full amount of all fertilizers sold by them, while the agreement specifies that they are guarantors to the extent of their commissions only,” it is only necessary to say that the action below did not involve the question of guaranty stipulated in the agreement, but, as we have stated, its gist was the alleged negligence of the defendants in the management of the business entrusted to them, and the action was to recover the damages resulting from this negligence not covered by the guaranty.
We see no error as to the price of the cotton or the fact that interest was allowed in the decree.
It is the judgment of this court that the judgment of the Circuit Court be affirmed.